DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: claim 10 ends in a semi-colon and not a period as needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi (Tehranchi, Mohammad Mehdi, Maliheh Ranjbaran, and Hamid Eftekhari. "Double core giant magneto-impedance sensors for the inspection of magnetic flux leakage from metal surface cracks." Sensors and Actuators A: Physical 170.1-2 (2011): 55-61.) in view of Ramírez-Pacheco et al (Ramírez-Pacheco, E., et al. "Defect detection in aluminium with an eddy currents sensor." 2010 IEEE Electronics, Robotics and Automotive Mechanics Conference. IEEE, 2010.).
Regarding Independent Claim 1, Tehranchi teaches:
A measurement system comprising: 
an impedance instrument (Fig. 1a-b and associated text of page 56 column 1.); 
a substantially cylindrical housing for the impedance instrument (Fig. 1a-b and associated text of page 56 column 1.), 

    PNG
    media_image1.png
    245
    422
    media_image1.png
    Greyscale

Tehranchi does not explicitly teach:
the housing having an average radius between 0.5 and 1.5 inches; and 
an end-effector configured to attach to the impedance instrument at one end of the housing.
Ramírez-Pacheco teaches:
an end-effector configured to attach to the impedance instrument at one end of the housing (Fig. 1 and associated text wherein an Eddy current probe is disclosed attached to a GMR sensor.).

    PNG
    media_image2.png
    469
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi such that an end-effector would be configured to attach to the impedance instrument at one end of the housing because Ramirez-Pacheco teaches this very structure using a GMR sensor instead of an impedance sensor and Tehranchi teaches the use of an impedance sensor with a similar Eddy-current sensor but does not explicitly disclose the exact structure. Therefore, one of ordinary skill in the art would see the use of the GMI sensor of Tehranchi being used in the disclosed structure of Ramirez-Pacheco to better perform nondestructive testing of materials and structures.
Tehranchi & Ramírez-Pacheco do not explicitly teach:
the housing having an average radius between 0.5 and 1.5 inches; and 
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the housing less than 12 inches in length and having an average radius between 0.5 and 1.5 inches because this is just a design and structural optimization wherein the device is optimized in size for a specific task and functionality.
Regarding Claim 2, Tehranchi & Ramírez-Pacheco teach all elements of claim 1, upon which this claim depends.
Tehranchi does not explicitly teach the end-effector comprises an eddy-current sensor.
Ramírez-Pacheco teaches the end-effector comprises an eddy-current sensor (See Fig. 1 above.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi 
Regarding Claim 3, Tehranchi & Ramírez-Pacheco teach all elements of claim 2, upon which this claim depends.
Tehranchi does not explicitly teach the eddy-current sensor is an eddy-current sensor array.
Ramírez-Pacheco teaches the eddy-current sensor is an eddy-current sensor array (See Fig. 1 above wherein it is an array of 1.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi such that the end-effector comprises an eddy-current sensor array because this would allow one to better perform nondestructive testing of materials and structures.
Regarding Claim 4, Tehranchi & Ramírez-Pacheco teach all elements of claim 1, upon which this claim depends.
Tehranchi & Ramírez-Pacheco do not explicitly teach the end-effector comprises a capacitive sensor.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the end-effector comprises a capacitive sensor because this is a substitution of one type of non-destructive sensor for another that one would perform to better test a device.
Regarding Independent Claim 18, Tehranchi teaches:
A measurement system comprising: 

a substantially cylindrical housing for the impedance instrument (Fig. 1a-b and associated text of page 56 column 1.), 
Tehranchi does not explicitly teach:
the housing less than 12 inches in length and having an average radius between 0.5 and 1.5 inches; and 
an end-effector configured to attach to the impedance instrument at one end of the housing.
Ramírez-Pacheco teaches:
an end-effector configured to attach to the impedance instrument at one end of the housing (Fig. 1 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi such that an end-effector would be configured to attach to the impedance instrument at one end of the housing because Ramirez-Pacheco teaches this very structure using a GMR sensor instead of an impedance sensor and Tehranchi teaches the use of an impedance sensor with a similar Eddy-current sensor but does not explicitly disclose the exact structure. Therefore, one of ordinary skill in the art would see the use of the GMI sensor of Tehranchi being used in the disclosed structure of Ramirez-Pacheco to better perform nondestructive testing of materials and structures.
Tehranchi & Ramírez-Pacheco do not explicitly teach:

But it would have been obvious to one of ordinary skill in the art before the effective time od filing to have the housing less than 12 inches in length and having an average radius between 0.5 and 1.5 inches because this is just a design and structural optimization wherein the device is optimized in size for a specific task and functionality. 
Regarding Claim 19, Tehranchi & Ramírez-Pacheco teach all elements of claim 1, upon which this claim depends.
Tehranchi does not explicitly teach the end-effector comprises an eddy-current sensor.
Ramírez-Pacheco teaches the end-effector comprises an eddy-current sensor (See Fig. 1 above.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi such that the end-effector comprises an eddy-current sensor because this would allow one to better perform nondestructive testing of materials and structures.
Regarding Claim 20, Tehranchi & Ramírez-Pacheco teach all elements of claim 1, upon which this claim depends.
Tehranchi does not explicitly teach the end-effector comprises an eddy-current sensor.
Ramírez-Pacheco teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ramirez-Pacheco to the teachings of Tehranchi such that the end-effector comprises an eddy-current sensor array because this would allow one to better perform nondestructive testing of materials and structures.

Claims 8, 13, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi (Tehranchi, Mohammad Mehdi, Maliheh Ranjbaran, and Hamid Eftekhari. "Double core giant magneto-impedance sensors for the inspection of magnetic flux leakage from metal surface cracks." Sensors and Actuators A: Physical 170.1-2 (2011): 55-61.) in view of Engl et al (U.S. 2017/0153296).
Regarding Independent Claim 8, Tehranchi teaches:
An apparatus for measuring impedance, the apparatus comprising: 
a housing that is substantially cylindrical in shape (Fig. 1a-b and associated text of page 56 column 1.), less than 3 inches in diameter and less than 12 inches in length (Fig. 1a-b and associated text of page 56 column 1 wherein the disclosed figure is significantly smaller than the claimed dimensions.); 
a module configured to apply a current to a first terminal and measure the impedance at a frequency (Fig. 1a-b and associated text of page 56 column 1 wherein the sensor will necessarily be connected via contacts depicted.); 
Tehranchi does not explicitly teach:

a device electrically connected to the analog to digital converter to receive the digitally sampled data and using stored firmware to compute the two components of the impedance simultaneously; 
a power board for providing power to the analog to digital converter using point of load regulation.
Engl teaches:
an analog to digital converter for digitally sampling data at a plurality of second terminals (Fig. 4 Element 404 and paragraphs 0041-0043.); 
a device electrically connected to the analog to digital converter to receive the digitally sampled data and using stored firmware to compute the two components of the impedance simultaneously (Fig. 4 Element 406 and paragraphs 0040-0043 & 0062-0065.); 
a power board for providing power to the analog to digital converter using point of load regulation (Fig. 4 Element 404 wherein it is necessarily powered.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Engl to the teachings of Tehranchi such that an analog to digital converter would be used for digitally sampling data at a plurality of second terminals; a device would be electrically connected to the analog to digital converter to receive the digitally sampled data and using stored firmware to compute the two components of the impedance simultaneously; a power board for would be 
Regarding Claim 13, Tehranchi & Engl teach all elements of claim 8, upon which this claim depends.
Tehranchi teaches a sensor operably connected to the module to receive the current (See Fig. 1 & 2 wherein the sensor is wired.).
Regarding Claim 17, Tehranchi & Engl teach all elements of claim 8, upon which this claim depends.
Tehranchi teaches the two components of the impedance are a real part and an imaginary part (All impedances have a real part and an imaginary part.).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi (Tehranchi, Mohammad Mehdi, Maliheh Ranjbaran, and Hamid Eftekhari. "Double core giant magneto-impedance sensors for the inspection of magnetic flux leakage from metal surface cracks." Sensors and Actuators A: Physical 170.1-2 (2011): 55-61.) in view of Engl et al (U.S. 2017/0153296) and Wincheski et al (U.S. 5,648,721).
Regarding Claim 14, Tehranchi & Engl teach all elements of claim 8, upon which this claim depends.
Tehranchi & Engl do not explicitly teach the frequency is a first frequency, and the module is further configured to simultaneously measure impedance at a second frequency.
Wincheski teaches the frequency is a first frequency, and the module is further configured to simultaneously measure impedance at a second frequency (Column 2 lines 20-38.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wincheski to the teachings of Tehranchi & Engl such that the frequency is a first frequency, and the module is further configured to simultaneously measure impedance at a second frequency because this allows for faster and cheaper detection of impedance and because it allows for better and faster impedance matching. See column 1 of Wincheski.
Regarding Claim 15, Tehranchi & Engl teach all elements of claim 8, upon which this claim depends.
Tehranchi & Engl do not explicitly teach each second terminal is a sensing element of an eddy-current sensor array, and where the current is applied to a drive conductor in the eddy current sensor array.
Wincheski teaches each second terminal is a sensing element of an eddy-current sensor array, and where the current is applied to a drive conductor in the eddy current sensor array (See Fig. 8A wherein there is an array of Eddy current coils and 

    PNG
    media_image3.png
    411
    542
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Wincheski to the teachings of Tehranchi & Engl such that each second terminal is a sensing element of an eddy-current sensor array, and where the current is applied to a drive conductor in the eddy current sensor array because this allows one to “provide further protection from lift-off conditions incorrectly indicating the presence of a conductive material fault.” See column 7 lines 54-67.)
Regarding Claim 16, Tehranchi & Engl teach all elements of claim 15, upon which this claim depends.
Tehranchi a sensor connector at one end of the housing (See Fig. 1 wherein the sensor is shown on the left side.); wherein a conducting path between the sensing element and the sensor connector has no active electronics and is less than 2 feet in length (See Fig. 1 wherein the device depicted is much smaller than 2 feet in length.).

Allowable Subject Matter
Claims 5-7  & 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 5, Tehranchi & Ramírez-Pacheco teach all elements of claim 1, upon which this claim depends.
Tehranchi does not explicitly teach the substantially cylindrical housing comprises an alignment portion at the end of the housing to which the end-effector attaches, the end-effector comprises a sensor with a flexible substrate material and a mechanical support, the sensor includes an electrical connector, the mechanical support has a mechanical connector, and the alignment portion is configured to engage the end-effector such that the electrical and mechanical connectors are attached in a single motion.
Regarding Claim 6,
The measurement system of claim 5 wherein the single motion is a spinning motion.
Regarding Claim 7,
The measurement system of claim 5 wherein the portion comprises at least one alignment pin.
Regarding Claim 9, Tehranchi & Engl teach all elements of claim 8, upon which this claim depends.
Tehranchi does not explicitly teach an electrical connector at one end of the housing; and a mechanical connector at a same end of the housing, the mechanical connector configured to attach an end effector containing a sensor to the housing while simultaneously engaging connection of the sensor to the electrical connector.
Regarding Claim 10,
The apparatus of claim 9, wherein the electrical connector comprises an instrument side sensor connector and instrument side position measuring device connector, the end effector comprises a position measuring device and a foam layer attached to the sensor, and the sensor is a flexible sensor array having a drive conductor and a plurality of sensing elements;
Regarding Claim 11,
The apparatus of claim 8, wherein the power board provides power to the analog to digital converter by digitally sampling the voltage at the analog to digital converter and adjusting the voltage at the power board to correct for losses.
Regarding Claim 12,
The apparatus of claim 11, wherein the power board is configured to switch from Power over Ethernet to a battery power source if the Power over Ethernet power source is outside a specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858